In an action by an infant to recover damages for personal injuries and by her father for medical expenses and loss of services, the appeals are (1) from an order entered September 22, 1959 granting respondents’ motion to vacate their default in the service of a bill of particulars, and (2) from an order entered October 7, 1959 vacating the dismissal of the action and restoring it to the trial calendar, on respondents’ motion, upon certain conditions. Orders reversed, with one bill of $10 costs and disbursements, and motions denied. Respondents did not move to vacate their default in serving a bill of particulars until 47 months after the service of an order of preclusion. Nor did they move to restore the action to the calendar until 8 months after the complaint had been dismissed pursuant to rule 302 of the Rules of Civil Practice. No reasonable excuse has been offered for the delays. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.